CAMPBELL, Judge.
Appellant, Randy Whittington, raises two issues on his appeal from his judgment and sentence for the crime of sexual battery. We agree with appellant that the trial court erred in an ex post facto assessment of court costs against him under section 27.3455, Florida Statutes (1985). State v. Yost, 507 So.2d 1099 (Fla.1987). We, therefore, strike the assessment of costs pursuant to section 27.3455.
Appellant’s remaining issue was that the trial court erred when it denied a pretrial motion to exclude alleged inadmissible Williams,1 Rule evidence. We agree with the trial court that the evidence as proffered at the hearing on appellant’s pretrial motion was clearly admissible under the Williams Rule. Furthermore, there was no contemporaneous objection at trial to the introduction of the testimony. Crespo v. State, 379 So.2d 191 (Fla. 4th DCA 1980), cert. denied, 388 So.2d 1111 (Fla. 1981).
We, therefore, affirm appellant's conviction and sentence but strike the costs imposed under section 27.3455.
SCHOONOVER, J., and PACK, R. WALLACE, Associate Judge, concur.

. Williams v. State, 110 So.2d 654 (Fla.1959).